UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [x]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 0-29463 RIVER CAPITAL GROUP, INC. (Exact name of small business issuer as specified in its charter) DELAWARE 51-0392750 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) SUITE 312, 7 REID STREET, HAMILTON BERMUDA HM11 (Address of principal executive offices) 441-296-6006 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] Number of shares outstanding of the registrant's class of common stock as of October 31, 2007 was 38,552,749 Transitional Small Business Disclosure Format (check one):Yes [ ] No [X] -1- Page No. PART I - FINANCIAL INFORMATION Item 1.Financial Statements INDEX TO FINANCIAL STATEMENTS Balance Sheet at September 30, 2007 (unaudited) 2 Statements of Operations for the Three and Nine Months ended September 30, 2007 and 2006 (unaudited) 3-4 Statements of Cash Flows for the Nine Months ended September 30, 2007 and 2006 (unaudited) 5 Selected Notes to the Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis or Plan of Operation 9 Item 3. Controls and Procedures 11 PART II - OTHER INFORMATION Item 1. Legal Proceedings11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 12 SIGNATURES 13 -2- River Capital Group, Inc. and Subsidiary Balance Sheet (Unaudited) September 30, 2007 ASSETS Cash 95,016 Other current assets 28,290 Total current assets 123,306 Total assets 123,306 LIABILITIES AND STOCKHOLDERS' DEFICIT Accounts payable and accrued expenses 46,127 Accounts payable to related parties 115,868 Total current liabilities 161,995 Stockholders' deficit: Common stock, $.001 par value, 50,000,000 shares authorized: 38,552,749 shares issued and outstanding 38,552 Additional paid-in capital 2,397,193 Retained deficit (2,474,434) Total stockholders' deficit (38,689) Total liablities and stockholders' deficit 123,306 -3- River Capital Group, Inc. and Subsidiary Statements of Operations (Unaudited) For the nine For the nine months ended months ended September 30, September 30, 2007 2006 Revenue $- $- Total revenue - - Expenses: Selling general and administrative 276,970 550,600 Total operating expenses 276,970 550,600 Total operating loss (276,970) (550,600) Other income (expense): Interest income 2,148 905 Other income 130,000 - Interest expense (322) (126,998) 131,826 (126,093) Net loss $(145,144) $(676,693) Net loss per share - basic and diluted $(0.00) $(0.03) Weighted average shares outstanding 38,517,381 25,934,665 The accompanying notes are an integral part of these financial statements. -4- River Capital Group, Inc. and Subsidiary Statements of Operations (Unaudited) For the three For the three months ended months ended September 30, September 30, 2007 2006 Revenue $- $- Total revenue - - Expenses: Selling general and administrative 54,793 115,748 Total operating expenses 54,793 115,748 Total operating loss (54,793) (115,748) Other income (expense): Interest income 10 905 Other income 130,000 - Interest expense - (97,448) 130,010 (96,543) Net income (loss) $75,217 $(212,291) Net income (loss) per share - basic and diluted $0.00 $(0.01) Weighted average shares outstanding 38,552,749 26,704,275 The accompanying notes are an integral part of these financial statements. -5- River Capital Group, Inc. and Subsidiary Statements of Cash Flows (Unaudited) For the nine For the nine months ended months ended September 30, September 30, 2007 2006 Cash flows from operating activities: Net loss $(145,144) $(676,693) Adjustments to reconcile net loss to net used in operating activities: cash provided (used) by operating activities: Stock given for compensation 24,050 256,250 Discount on convertible notes - 106,498 Changes in operating assets and liabilities: (Increase) decrease in other current assets (25,050) - Increase (decrease) in accounts payable 8,822 41,536 Increase (decrease) in accounts payable to related parties (31,465) 9,929 Total adjustments (23,643) 414,213 Net cash used by operations (168,787) (262,480) Cash flows from financing activities: Proceeds from convertible notes - 300,000 Net cash provided by financing activities $- $300,000 Net increase (decrease) in cash (168,787) 37,520 Cash at beginning of period 263,803 261,001 Cash at end of period $95,016 $298,521 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $- $- Income taxes $- $- The accompanying notes are an integral part of these financial statements. -6- RIVER CAPITAL GROUP, INC. AND SUBSIDIARY SELECTED NOTES TO FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2007 NOTE 1 - BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions of Form 10-QSB and Item 310 of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. The preparation requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results may differ from these estimates. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the nine-month period ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. For further information, refer to the financial statements and footnotes thereto included in the Company's annual report on Form 10-KSB for the year ended December 31, 2006 as filed with the Securities and Exchange Commission. Significant Accounting Policies In preparing our unaudited consolidated financial statements and accounting for the underlying transactions and balances reflected therein, we have applied the significant accounting policies described in Note1 to our consolidated financial statements included in our Annual Report on Form10-KSB for the year ended December31, 2006. During the nine months ended September30, 2007, we updated our significant accounting policies as follows: Income Taxes Effective January1, 2007, we adopted Financial Accounting Standard Board (“FASB”) Interpretation No. (“FIN”) 48, “Accounting for Uncertainty in Income Taxes,” or “FIN 48,” which clarifies the accounting for uncertainty in income taxes recognized in the financial statements in accordance with Statement of Financial Accounting Standards (“SFAS”) No.109, “Accounting for Income Taxes,” or “SFAS No.109.”We utilize a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. NOTE 2 - GOING CONCERN The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of all liabilities in the normal course of business. As of September 30, 2007, the Company had an accumulated deficit of $2,474,434.During the nine months ended September 30, 2007 the company suffered a net loss of $145,144.These factors raise substantial doubt about the Company's ability to continue as a going concern. Until August 3, 2007 management's plan to alleviate this going concern issue was to raise capital and commence the business operations of the acquired insurance company.. On August 3, 2007, the Company entered into a series of agreements (the “Agreement”) which, if consummated, will result in the Company acquiring certain oil and gas leasehold interests and related assets, following which the Company would be engaged in the business of exploration and development of such properties.In addition, the Company will be obligated to divest its acquired insurance company. The Company's continued existence is dependent upon management funding operations and raising sufficient capital.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. See Note 7. -7- NOTE 3 - DUE TO RELATED PARTY We paid Concorde Capital Limited, a company100% owned by Howard Taylor, an officer and director of the Company, management and administrative fees totaling $150,000 and $120,000 for the nine months ended September 30, 2007 and 2006, respectively. An additional $32,608 and $19,418 was received as reimbursement of direct out of pocket travel and other expenses for the nine months ended September 30, 2007 and 2006, respectively. As of September 30, 2007 a total of $93,333 was outstanding and due to Concorde Capital Limited. In connection with the Agreement signed on August 3, 2007 Concorde Capital Limited agreed to forgive $130,000 of its existing accounts payable. We paid Cognate Engineering Services Inc., a company 100% owned by our director William Dickie, management and administrative fees totaling of $0 and $4,000 for the nine months ended September 30, 2007 and 2006, respectively. As of September 30, 2007 a total of $13,035 was outstanding and due to Cognate Engineering Services Inc. We paid Richard Freer, an officer of the Company, management and administrative fees totaling of $13,500 and $13,500 for the nine months ended September 30, 2007 and 2006, respectively. As of September 30, 2007 a total of $9,500 was outstanding and due to Richard Freer. NOTE 4 - STOCKHOLDERS' EQUITY During the nine months ended September 30, 2007, the Company issued 130,000 shares of its common stock as compensation for business consulting services. A charge of $24,050 was recorded for the nine months ended September 30, 2007, valued at fair market value, in connection with this transaction.The Company relied upon the exemption from registration contained in Section 4(2), as the recipient was deemed to be sophisticated with regard to an investment in the Company. In May 2004, the stockholders of the Company adopted a Stock Option Plan (the "Plan").Under the Plan, stock options may be granted at an exercise price not less than the fair market value of the Company's common stock at the date of grant.Options may be granted to key employees and other persons who contribute to the success of the Company.The Company has reserved 3,842,275 shares of common stock for the Plan. This number automatically shall be adjusted annually at the beginning of the Company's fiscal year to a number equal to 10% of the number of shares of the Company issued and outstanding at the end of the Company's last completed fiscal year.As of December 31, 2005, options to purchase 275,000 shares at a price of $2.00 per share had been granted pursuant to the Plan. The options are exercisable through February 5, 2009.On November 1, 2005, the Company issued 350,000 options at $0.50, which options were fully vested and expire on October 31, 2007. There were no options issued in 2006. On June 13, 2007 all of the options issued pursuant to this plan were cancelled. There was no financial impact as a result of this cancellation. As of September 30, 2007, there are no options outstanding under the Plan. For 2006 and 2007 transactions, the Company accounted for options issued according to FASB Statement No. 123R, “Share-Based Payment, an Amendment of FASB Statement No. 123" ("FAS No. 123R").FAS No. 123R requires companies to recognize in the statement of operations the grant-date fair value of stock options and other equity-based compensation issued to employees.There were no options issued in 2006 and 2007. NOTE 5 - INCOME TAXES The Company had available at September 30, 2007 net operating loss carry forwards for federal and state tax purposes of approximately $2,474,000, which could be applied against taxable income in subsequent years through 2026. The deferred tax asset for net operating losses was approximately $915,000 as of September 30, 2007 and a full valuation allowance was recorded since realization is uncertain. -8- Reconciliation of the differences between income taxes computed at the federal and state statutory tax rates and the provision for income taxes for the six months ended September 30, 2007 and 2006 are approximately as follows: Nine Months ended September 30, 2007 Nine Months ended September 30, 2006 Income tax loss at federal statutory tax rate -34.00% -34.00% State tax, net of federal benefit -3.63% -3.63% Valuation allowance 37.63% 37.63% Provision for taxes - - The Company's deferred tax assets are as follows: September 30, 2007 Net operating loss $915,000 Valuation allowance (915,000) Net deferred tax assets $- NOTE 6 - COMMITMENTS AND CONTINGENCIES From time to time, we may be involved in various claims and legal actions arising in the ordinary course of business. In the opinion of management, the ultimate disposition of these matters will not have a material adverse effect on our financial position, results of operations, or liquidity. NOTE 7 – NOTE PURCHASE AGREEMENT On August 3, 2007, the Company and The Longview Fund, L.P. (“Longview”), the beneficial owner, together with an affiliated fund, of approximately 66.6% of the Company’s Common Stock (as defined below), entered into a Securities Exchange and Additional Note Purchase Agreement (the “Exchange Agreement”). The Company’s entry into the Exchange Agreement was unanimously approved by the Company’s directors, none of whom is affiliated with, a designee of, or appointed by Longview or by Viking Asset Management, LLC (“Viking”), Longview’s investment advisor. The consummation of this proposed transaction is pending upon the filing of the definitive 14C proxy.The proxy calls for a reverse split which will provide the Company with enough shares to complete the transaction.The Company is currently responding to several Securities Exchange comments received on the preliminary filing of the proxy, but anticipates clearing these comments shortly.The intent of the proposed transaction is to benefit shareholder value. Pursuant to and subject to the conditions of the Exchange Agreement, the Company has agreed to acquire all of the issued and outstanding equity and debt securities of Sonterra Resources, Inc. (“Sonterra”) in exchange for securities of the Company, as described below. Sonterra is presently wholly owned by Longview, which also owns all of the outstanding debt securities of Sonterra. On August 3, 2007, Sonterra completed the acquisition (the “Cinco Acquisition”) of certain oil and gas assets from Cinco Natural Resources Corporation (“Cinco”) and entered into a definitive purchase and sale agreement to acquire certain oil and gas assets (the “Flash Acquisition”) from Flash Gas & Oil Southwest, Inc. (“Flash”).Sonterra closed the Flash acquisition on August 29, 2007. Upon consummation of the transactions contemplated by the Exchange Agreement the Company will, indirectly through Sonterra, own the properties acquired by Sonterra from Cinco and Flash and will be engaged, indirectly through Sonterra, in operating and developing such oil and gas properties. To finance the Cinco Acquisition by Sonterra, Sonterra entered into a Securities Purchase Agreement with Longview (as amended and restated on August 3, 2007, the “Sonterra SPA”), pursuant to which Longview purchased 333 shares of Sonterra’s common stock (“Sonterra Common Stock”), a promissory note of Sonterra in the principal amount of $5,990,010 (the “Sonterra Equity Note”) and a warrant to purchase 50 shares of Sonterra common stock (the “Sonterra Warrant”). On August 29, 2007 Longview o purchased an additional promissory note of Sonterra in the principal amount of $2,000,000 (the “Sonterra Non-Equity Note”) to finance the Flash Acquisition. Subject to the conditions in the Exchange Agreement, at the closing of the Exchange Agreement (the “Exchange”), Longview will exchange its 333 shares of Sonterra Common Stock, the Sonterra Warrant and the Sonterra Equity Note for (i) 218,465,578 shares (subject to adjustment as described below) of common stock of the Company, par value $0.001 per share (the “Common Stock”) (such shares being the “New RCGI Common Shares”) and (ii) a warrant to purchase 49,586,777 shares (also subject to adjustment as described below) of the Company’s Common Stock (the “RCGI Warrant”). As provided in a Letter of Intent dated July 9, 2007 between the Company and Longview (the “LoI”), the New RCGI Common Shares are intended to constitute 85% of the outstanding Common Stock immediately after consummation of the Exchange.
